DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on  5/9/2022 has been entered and made of record.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. James  P. Bonnamy (Reg. No. 63,649) on May 9, 2022. 

The application has been amended as follows: 
Please replace claim 1 and 7 with the following:
1.  A person monitoring system, comprising:
at least one camera; and
a server that is communicably connected to the at least one camera and to a database, the database including a plurality of face images, the plurality of face images being registered in the database in response to occurrences of a predetermined event, wherein
the server is configured to, based on reception of detection information of the predetermined event from a gate that regulates passage in response to a detection of the predetermined event, request a first camera of the at least one camera, that captures an image of a capturing area including the gate, for a face image of a person near the gate when the predetermined event occurs,
the first camera is configured to capture an image of the person near the gate when the predetermined event occurs, and transmit, to the server, the face image of the person obtained by cutting out a range having a face of the person from the image of the person,
the server is configured to determine whether the face image of the person matches any of the plurality of face images registered in the database, 
the server is configured to output alarm information based on the face image and a determination result of whether the face image of the person matches any of the plurality of face images registered in the database,
the alarm information includes a display screen, with the display screen including a first display area and a second display area,
in a first case in which the person is a first offender and the determination result indicates that the face image of the person does not match any of the plurality of face images registered in the database, the face image of the person is displayed in the first display area and nothing is displayed in the second display area,
in a second case in which the person is a repeat offender and the determination result indicates that the face image of the person matches a corresponding face image of the plurality of face images registered in the database, the face image of the person is displayed in the first display area and the corresponding face image is displayed in the second display area, and
the face image of the person, which is displayed in the first display area and obtained by cutting out the range of the face of the person from the image captured by the first camera, being different than the corresponding face image, which is displayed in the second display area in the second case and registered in the database.

7.  A person monitoring method performed by a person monitoring system, the person monitoring system including at least one camera, and a server that is communicably connected to the at least one camera and to a database, the database including a plurality of face images, the plurality of face images being registered in the database in response to occurrences of a predetermined event, the person monitoring method comprising:
by the server, based on reception of detection information of the predetermined event from a gate that regulates passage in response to a detection of the predetermined event, requesting a first camera of the at least one camera, that captures an image of a capturing area including the gate, for a face image of a person near the gate when the predetermined event occurs;
by the first camera, capturing an image of the person near the gate when the predetermined event occurs;
by the first camera, transmitting, to the server, the face image of the person obtained by cutting out a range having a face of the person from the image of the person;
by the server, determining whether the face image of the person matches any of the plurality of face images registered in the database; and
by the server, outputting alarm information based on the face image and a determination result of whether the face image of the person matches any of the plurality of face images registered in the database,
wherein the alarm information includes a display screen, with the display screen including a first display area and a second display area,
in a first case in which the person is a first offender and the determination result indicates that the face image of the person does not match any of the plurality of face images registered in the database, the face image of the person is displayed in the first display area and nothing is displayed in the second display area,
in a second case in which the person is a repeat offender and the determination result indicates that the face image of the person matches a corresponding face image of the plurality of face images registered in the database, the face image of the person is displayed in the first display area and the corresponding face image is displayed in the second display area, and
the face image of the person, which is displayed in the first display area and obtained by cutting out the range of the face of the person from the image captured by the first camera, being different than the corresponding face image, which is displayed in the second display area in the second case and registered in the database.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to PERSON MONITORING SYSTEM AND PERSON MONITORING METHOD.

Prior art was found and applied in the previous actions. Rao et al. (US20200057885A1),  Li et al. (US20160371535A1), Brewer et al. (US20130266181A1) and  JO et al. (US20160231886A1) each discloses a different claim limitations of independent claim 1 and claim 7 (See office action mailed on 03/17/2022.)  Further, a new additional prior art Milliorn (US9922048B1) (hereinafter Milliorn) discloses the amended claim limitations of independent claim 1 and 7 as follow:
… the face image of the person, which is displayed in the first display area and obtained by cutting out the range of the face of the person from the image captured by the first camera, being different than the corresponding face image, which is displayed in the second display area in the second case and registered in the database. [Milliorn: performing facial recognition of the captured face image with face images stored in the database using different features of the face and displaying the captured face image and matched image from the database side by side; Fig. 2, c. 3, l. 52 – c. 4, l. 20; from Fig. 2 it is obvious that two images are slightly different from each other] 
Features of independent claim 1 and 7 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-9 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /DAKSHESH D PARIKH/ Primary Examiner, Art Unit 2488